UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4156
KENNETH DEJUAN DUNCAN,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-204)

                  Submitted: November 28, 2001

                      Decided: March 19, 2002

    Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed and remanded by unpublished per curiam opinion.


                             COUNSEL

J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant. Benjamin H. White, Jr., United States Attor-
ney, Clifton T. Barrett, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. DUNCAN
                             OPINION

PER CURIAM:

   Kenneth Dejuan Duncan pleaded guilty, under North Carolina v.
Alford, 400 U.S. 25 (1970), to using and carrying a firearm in relation
to a drug trafficking crime in violation of 18 U.S.C.A. § 924(c) (West
2000). He was sentenced to five years imprisonment therefor. On
appeal, Duncan’s counsel has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), raising one issue but stating that
in his opinion there are no meritorious issues for appeal. For the rea-
sons that follow, we affirm the conviction but remand for correction
of a clerical error in the judgment.

   The Government argues that Duncan has waived his right to con-
test his conviction and sentence under his plea agreement. We agree
as the record reveals that Duncan knowingly and voluntarily waived
his appellate rights in his "verbal" plea agreement which was covered
by the district court in a thorough Fed. R. Crim. P. 11 colloquy at
Duncan’s plea hearing. United States v. Wessells, 936 F.2d 165, 167-
68 (4th Cir. 1991); United States v. Wiggins, 905 F.2d 51, 53-54 (4th
Cir. 1990). Duncan does not allege, and the record does not reveal,
that his sentence was imposed in excess of the statutory maximum or
based upon a constitutionally impermissible factor such as race,
United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992), or that the
proceedings were conducted in violation of the Sixth Amendment
right to counsel. United States v. Attar, 38 F.3d 727, 732-33 (4th Cir.
1994).

   We note, however, that all record facts indicate that Duncan was
charged with, pleaded guilty to, and was sentenced for a violation of
18 U.S.C.A. § 924(c), except for the criminal judgment. The judg-
ment states that Duncan was convicted of conspiracy to distribute
cocaine base, the crime for which he was originally indicted and par-
tially tried before pleading guilty pursuant to a plea agreement.
Although a court speaks through its judgments and orders, see Mur-
daugh Volkswagen, Inc. v. First National Bank, 741 F.2d 41, 43 (4th
Cir. 1984), in criminal cases the general rule is that the oral pro-
nouncement of the sentence governs. Rakes v. United States, 309 F.2d
686, 687-88 (4th Cir. 1962). In this case, the district court accepted
                       UNITED STATES v. DUNCAN                         3
the presentence report, which identified the offense as a violation of
18 U.S.C. § 924(c)(1)(A), during the sentencing hearing before
announcing Duncan’s sentence. Thus, the conflict between the judg-
ment and all other record facts in this case is deemed to be a clerical
error which may be corrected at any time. Fed. R. Crim. P. 36. We
therefore remand the case to the district court to correct the clerical
error in the judgment.

   Having examined the entire record in this case in accordance with
the requirement of Anders, we find no meritorious issues for appeal.
Accordingly, we affirm the conviction. This court requires that coun-
sel inform his client, in writing, of his right to petition the Supreme
Court of the United States for further review. If the client requests
that a petition be filed, but counsel believes that such a petition would
be frivolous, then counsel may move in this court for leave to with-
draw from representation. Counsel’s motion must state that a copy
thereof was served on the client. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

             AFFIRMED AND REMANDED WITH INSTRUCTIONS